   Case 1:17-cv-01407-CFC-SRF Document 697-2 Filed 11/10/20 Page 1 of 2 PageID #: 45799




                                            EXHIBIT B

         The previously filed public versions of the following sealed filings were approved
         as filed.

         D.I. 2

         D.I. 25
         D.I. 29

         D.I. 36

         D.I. 41

         D.I. 46
         D.I. 53

         D.I. 54
         D.I. 56

         D.I. 68

         D.I. 69
         D.I. 94

         D.I. 120
         D.I. 125
         D.I. 144

         D.I. 172

         D.I. 182

         D.I. 184

         D.I. 202
         D.I. 210

27103778.1
   Case 1:17-cv-01407-CFC-SRF Document 697-2 Filed 11/10/20 Page 2 of 2 PageID #: 45800




         D.I. 219
         D.I. 230

         D.I. 231

         D.I. 233

         D.I. 269
         D.I. 270

         D.I. 271
         D.I. 298

         D.I. 301
         D.I. 318

         D.I. 468
         D.I. 481

         D.I. 507

         D.I. 509
         D.I. 512

         D.I. 516
         D.I. 561

         D.I. 631

         D.I. 638

         D.I. 640
         D.I. 648

         D.I. 675



27103778.1
